Citation Nr: 1644552	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  06-36 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.  He also had prior and subsequent service in the United States Army Reserves.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the benefits sought on appeal.  The Veteran relocated during the pendency of this appeal, and original jurisdiction of the Veteran's claim resides in the VARO in Phoenix, Arizona. 

A hearing was held on June 9, 2009, in Phoenix, Arizona, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In March 2010 and June 2012 the Board remanded the appeal for additional development, which has been completed.  The Board finds that the Agency of Original Jurisdiction (AOJ) complied with the remand directives and an additional remand is unnecessary pursuant to the holding in Stegall v. West, 11 Vet. App. 268 (1998).

During the pendency of the appeal, in an April 2015 rating decision the AOJ granted service connection for posttraumatic stress disorder (PTSD), and assigned an evaluation of 30 percent effective May 30, 2003, and an evaluation of 50 percent from July 8, 2010.  Since the Veteran has not disagreed with the ratings or effective date assigned, the issue is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In February 2016 the Veteran submitted additional evidence without a waiver of RO review.  38 C.F.R. § 20.1304 (c) (2015).  As the law is dispositive of the issue of entitlement to TDIU benefits under 38 C.F.R. § 4.16 (a) herein decided, and as the issue of entitlement to a TDIU under 38 C.F.R. § 4.16 (b) is being remanded, the AOJ will have an opportunity to review all the submitted documents such that no prejudice results to the appellant in the Board considering such evidence. 

The issue of entitlement to an extraschedular TDIU due to service-connected disabilities under 38 C.F.R. § 4.16 (b) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran is currently service connected for PTSD which is evaluated as 30 percent from May 30, 2003 to July 08, 2010, and 50 percent thereafter; chondromalacia patella with synovitis, right knee, evaluated as 10 percent effective May 30, 2003; dislocation of the left AC joint with degenerative joint diseases, rated as 10 percent disabling effective May 30, 2003, and; status post right inguinal hernia repair, rated as noncompensably disabling.  The Veteran's combined rating is 40 percent from May 30, 2003, and 60 percent from July 8, 2010.  


CONCLUSION OF LAW

The criteria for a schedular TDIU under 38 C.F.R. § 4.16 (a) are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for entitlement to a TDIU under 38 C.F.R. § 4.16(a) is being denied solely due to lack of entitlement under the law, as discussed below.  Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the duties to notify and assist are not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)). 

Similarly, given that there is no additional information or evidence that could be obtained to substantiate the claim for entitlement to a TDIU under 38 C.F.R. § 4.16(a), any error by the AOJ in substantially complying with the Board's prior remands is harmless error, and it would not be prejudicial to the Veteran to proceed with adjudication of this matter.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran claims that he is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a) (2015).  If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a). 

The Veteran's service-connected PTSD is evaluated as 30 percent from May 30, 2003 to July 08, 2010, and 50 percent thereafter.  The Veteran is also service-connected for chondromalacia patella with synovitis, right knee, evaluated as 10 percent effective May 30, 2003; dislocation of the left AC joint with degenerative joint diseases, rated as 10 percent disabling effective May 30, 2003, and; status post right inguinal hernia repair, rated as noncompensably disabling.  The Veteran's combined rating is 40 percent from May 30, 2003, and 60 percent from July 8, 2010.  Therefore, the criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met.  

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In cases such as this, where the law is dispositive, the claim must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because the Veteran does not meet the criteria for a TDIU under 38 C.F.R. § 4.16(a), a TDIU under 38 C.F.R. § 4.16(a) is denied. 


ORDER

Entitlement to a TDIU due to service the connected disabilities under 38 C.F.R. § 4.16(a) is denied.


REMAND

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be referred for consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

In this case, there is evidence that shows that the Veteran may be unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  See 38 C.F.R. §§ 3.340, 4.16(b).  When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Since the most recent VA PTSD examination in 2015, evidence added to the record in February 2016 suggests that the Veteran's service-connected PTSD has rendered him unemployable.  In A February 2016 statement a VA psychiatric nurse indicated that symptoms of PTSD rendered him unable to work.  Additionally, in a statement dated in February 2016, a VA licensed clinical social worker noted that the Veteran experienced panic and anxiety when leaving his home, driving and engaging in everyday activities such as grocery shopping.  Reportedly, he also experienced disturbing intrusive memories, flashbacks, psychological distress, nightmares, irritability, low energy and difficulty concentrating.  The social worker further noted that due do his physical and emotional limitations the Veteran struggled with depression, low motivation and negative perception of self and the future.  Therefore, the VA social worker opined that these symptoms hindered the Veteran's ability to function at an adequate level and would make it difficult to impossible for him to be employed.

Based on the evidence suggesting the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected PTSD, as the Board does not have the authority to assign an extraschedular TDIU in the first instance, referral to the Director, Compensation Service, for consideration of entitlement to a TDIU is warranted.  38 C.F.R. § 4.16(b).

Additionally, in the February 2016 statements both clinicians indicated that the Veteran was being treated at Northern Arizona VA Healthcare System and Flagstaff PTSD outpatient clinic.  On remand, obtain all records of treatment from the Northern Arizona VA Healthcare System, including treatment records from VA Medical Centers (VAMC) and outpatient clinics in Flagstaff, Arizona.




Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from the Northern Arizona VA Healthcare System, including records from the VAMC and outpatient clinics in Flagstaff, Arizona.  All attempts to obtain these records must be documented in the claims file.

2.  After conducting any warranted development, refer the Veteran's claim to TDIU to the Director, Compensation and Pension Service, for consideration of an extra-schedular TDIU award.  This referral should include a full statement of the Veteran's service-connected disability, as well as his employment, educational, and medical histories.

3.  Thereafter, re-adjudicate the appeal.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case, and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


